 HARTER EQUIPMENT647Harter Equipment,IncandGeorgeM Zatrinski,Petitioner and Local 825, International Unionof Operating Engineers,AFL-CIO Case 22-RD-754April 12, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTUpon a petition filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldon November 12, 1986, before Hearing OfficerGregory M Burke Pursuant to Section 102 67 oftheNationalLabor Relations Board Rules andRegulations, and by direction of the Regional Di-rector for Region 22, this case was transferred totheNational Labor Relations Board for decisionThereafter, the Employer filed a brief in support ofits positionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has reviewed the rulings of the hear-ing officer made at the hearing and finds that theyare free from prejudicial error They are affirmedOn the entire record in this case, the BoardfindsThe Employer' and the Union, Local 825, Inter-national Union of Operating Engineers, have beenparties to a series of collective-bargaining agree-ments 2 In October 1981 the Employer and theUnion commenced negotiations for a new contractto succeed the one scheduled to expire on Decem-ber 1, 1981 The Union refused to agree to the Employer'sproposal for reductions in wages andchanges in the union-security clause and offered toextend the expiring contract for 6 months so thatnegotiations could continue The Employer refusedto extend the contract and stated that it would notallow employees to work without a contractOn December 3, 1981, the Employer locked outits employees in order to put pressure on the Union'The Employer a New Jerseycorporation with its principal officeand place of business at RD 2 Box 115A EnglishtownNew Jersey isengaged in the sale distribution and service of construction and lawnmaintenance equipment and related products It annually purchases andreceives construction equipment and other goods and materials valued inexcess of$50 000directly from suppliers located outsideNew JerseyBased on the foregoing we find that the Employer is engaged in commerce within the meaningof theAct and thatitwilleffectuate the policies of theAct to assertjurisdictionhereinTheUnion is a labor organszation within the meaningof the ActSOn January16 1974the Regional Director for Region22 certifiedthe Union as the exclusivecollectivebargaining representative of all production and maintenance employees includingtruckdriversweldersmechanics helpers equipment dismantlers and erectors machine shop andparts department employeesemployed by the Employerat its Englishtown location but excludingallofficeand professional employeesguards and supervisors as definedin the Actto agree to terms favorable to the Employer Inmid-January 1982 the Employer commenced hiringtemporary employees so that it could resume oper-ationsOn June 24, 1986, the Board found that be-cause no specific proof of antiunion motivation waspresented, the Employer did not violate Section8(a)(3) and (1) by hiring temporary replacements inorder to engage in business operations during thelockout 3A decertification petition was filed on November15, 1983, by George Zatnnski, a replacement em-ployee who later became a supervisor 4 A hearingwas held on November 12, 1986, to determinewhether an election should be held in this case andif so,which employees are eligible to vote-thelocked-out employees and/or the current workforceAt the time the petition was filed the locked-out bargaining unit was replaced by 12 persons OnNovember 12, 1986, the number of persons work-ing in bargaining unit positions had increased to 17Zatnnski,who hired employees in 1985, testifiedthatmany applicants knew of the Employer's on-going labor dispute and, because of it, he told newhires that they would be temporary employeesThere was no testimony that any replacementswere told that they were permanentThe Employer's position is that the locked outemployees should not be able to vote Specifically,the Employer's president statedThe only employees that I recognize now arethose employees that are there, that are work-ing at the companynobody from fiveyears agoThe Union's position at the heanng was that thepetition should be dismissed because there was noadequate showing of interest and that the currentemployees have been determined to be temporaryand thus are not eligible to vote The Regional Di-rector has not made any determination on the ade-quacy of the showing of interest because he couldnot determine who is eligible to voteFor the following reasons, we have determinedthat only the five locked-out employees are eligibleto vote Although 5 years have elapsed since thedecertification petitionwas filed, there is no evidence or even an allegation that any of these fiveemployees has abandoned his jobMoreover, itwould be inconsistent with the Act and the deci-sHarter Equipment280 NLRB 597 (1986)review denied sub nomOperating EngineersLocal 825 v NLRB829 F 2d 458 (3d Cir 1987)4 Theparties stipulated that the PetitionerGeorge Zatnnski was a supervisorwithin the meaningof Sec 2(11) of theAct at the time of thehearing but that he possessed no supervisory indicia at the time of thefilingof thepetitionWe agree with the hearingofficer thatwhere thepetitioner becomes a supervisorafterthe filingof thepetition the proceedings are not abated293 NLRB No 79 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsion inHarterto disenfranchise these employeesHad they been permanently replaced after theycalled an economic strike, their right to vote wouldhave ended 1 year later or upon an affirmative actby them to end their employment However, theseemployees are not strikers Rather,the Employerlocked out the bargaining unit in support of its bar-gaining demands and they were not, and could notlawfully be, permanently replaced Indeed, thefinding that the replacements were temporary wasessential to the dismissal of the complaint inHarterThe Board held "that the use of temporary employees here had only a comparatively slight effecton [locked out] employee rights "Harter,supra at599We also find that the 17 employees who werehired to "replace" the locked-out employees are ineligible to voteAn essential aspect of theHarterfinding was that the Employer locked out thebar-gaining unitfor its failure to agree to the Employ-er's offerThe lockout was therefore not merely di-rected to the particular employees who happen tohave made up the unit at the time It follows thenthat regardless of their number, those hired into theunit jobs during the lockout are necessarily temporary replacements for the locked-out bargainingunitThus, we find that the only employees who areeligible to vote or support a decertification petitionare those five employees who were employed inthe bargaining unit at the time of the lockoutWeare therefore remanding this case to the RegionalDirector to determine if the showing of interestsubmitted in support of the petition indicates ade-quate support for the petition among the eligiblevoters If so, he shall conduct an election If theRegional Director determines that there is not anadequate showing of interest among the eligiblevoters, he shall dismiss the petitionORDERThe National Labor Relations Board remandsthis case to the Regional Director for Region 22 todetermine from the showing of interest submittedin support of the petition whether thereis an ade-quate showing of interest for the petition amongthe eligible voters If so, he shall conduct an election If not,he shall dismissthe petition